                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                   Petitioner,                             8:19CV43

      vs.
                                               MEMORANDUM AND ORDER
BRAD JOHNSON,

                   Respondent.


       This matter is before the court on preliminary review of Petitioner Eric M.
Robinson’s (“Robinson” or “Petitioner”) Petition for Writ of Habeas Corpus (filing
no. 1) brought pursuant to 28 U.S.C. § 2254. The court must conduct an initial
review of Robinson’s petition to determine whether his claims are potentially
cognizable in federal court. A habeas corpus petition must “substantially follow
either the form appended to [the Rules Governing Section 2254 Cases in the United
States District Courts], or a form prescribed by a local district-court rule.” See
Rule 2 of the Rules Governing Section 2254 Cases in the United States District
Courts.

       Here, Robinson did not use the Form AO 241, Petition for Writ of Habeas
Corpus by a Person in State Custody. Rather, he submitted a twenty-one-page
handwritten document and hundreds of pages of exhibits and other supplemental
materials that is prolix, difficult to understand, and does not clearly indicate the
judgment challenged or the grounds alleged. (Filing No. 1; Filing No. 2.) Indeed,
Robinson alludes to several different state criminal court cases in his petition, and
the court understands that Robinson is claiming that he has been subject to an
ongoing network of fraud in the state courts dating back to 2014. However,
Robinson may only challenge one state court judgment in the present habeas
action, and the court construes this present petition as an attempt to challenge the
judgment in Lancaster County District Court Case No. CR16-224. See Rule 2(e) of
the Rules Governing Section 2254 Cases in the United States District Courts (“A
petitioner who seeks relief from judgments of more than one state court must file a
separate petition covering the judgment or judgments of each court.”); (Filing No.
1 at CM/ECF pp. 8, 23.) Robinson will be given leave to file an amended petition
for writ of habeas corpus, and he must confine his amended petition to challenging
the judgment in CR16-224 alone. Moreover, Robinson must follow the form
required by the Rules Governing Section 2254 Cases, and, to that end, the court
will direct the clerk of the court to send to Robinson the Form AO 241, Petition for
Writ of Habeas Corpus by a Person in State Custody.

       Robinson has also filed a motion asking the court to reconsider appointing
him counsel. (Filing No. 19.) The court denied Robinson’s previous request for the
appointment of counsel, noting “there is neither a constitutional nor statutory right
to counsel in habeas proceedings.” McCall v. Benson, 114 F.3d 754, 756 (8th Cir.
1997). (Filing No. 12.) Robinson’s renewed request stems from what he feels is the
court’s unfavorable treatment of what he believes are his plausible claims asserted
in his other federal cases. See generally 8:17CV204, 8:18CV73, 8:18CV111.
Robinson’s dissatisfaction with the court’s previous rulings in his other cases does
not entitle him to the appointment of counsel in the present habeas case. As a
general rule, counsel will not be appointed in a habeas case unless the case is
unusually complex or the petitioner’s ability to investigate and articulate the claims
is unusually impaired or an evidentiary hearing is required. See, e.g., Morris v.
Dormire, 217 F.3d 556, 558-59 (8th Cir. 2000), cert. denied, 531 U.S. 984 (2000);
Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). See also Rule 8(c) of the
Rules Governing Section 2254 Cases in the United States District Courts
(requiring appointment of counsel if an evidentiary hearing is warranted). As
Robinson indicates, his ability to articulate his claims is not impaired and, as no
evidentiary hearing is required at this time, Robinson’s motion for the appointment
of counsel is denied without prejudice to reassertion.

      Robinson has also filed several motions asking the court to take judicial
notice of various matters in both his state court cases and in his other cases filed in
                                          2
this court and to amend various supplemental materials and exhibits to his petition.
(Filing Nos. 11, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, and 24.) While the court
has read and considered all of Robinson’s other pending motions and supplemental
materials, the court will deny all the other pending motions since such piecemeal
filing does not conform to the Rules Governing Section 2254 Cases requiring
petitions to follow the prescribed form. Moreover, to the extent Robinson’s
motions assert complaints or grievances relating to his other federal lawsuits, the
court will not address such matters in the present case and the motions are denied.

       In conclusion, Robinson’s petition is insufficient, and the court will not act
upon it. On the court’s own motion, Robinson will have 30 days in which to file an
amended petition for writ of habeas corpus in accordance with this Memorandum
and Order. To be clear, Robinson is directed to file only an amended habeas
petition in this case utilizing the enclosed official Form AO 241. The court will no
longer accept piecemeal filings from Robinson and orders Robinson to file
only one document setting forth the grounds he wishes to allege in challenging
the judgment in Case No. CR16-224.

      IT IS THEREFORE ORDERED that:

       1.     The pending Petition (filing no. 1) is deemed insufficient and the court
will not act upon it.

       2.    By May 14, 2020, Petitioner shall file an amended petition for writ of
habeas corpus that follows the form appended to the Rules Governing Section 2254
Cases in the United States District Courts and clearly sets forth the judgment
challenged and grounds alleged. Petitioner must use the enclosed official Form AO
241. To avoid confusion, any document Petitioner sends to the clerk of the court
for filing in this case must clearly display the case number. Failure to file an
amended petition in accordance with this Memorandum and Order will result in
dismissal of this matter without further notice.


                                          3
      3.     The clerk of the court is directed to send to Petitioner the Form AO
241 (“Petition for Relief From a Conviction or Sentence By a Person in State
Custody”).

       4.    The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: May 14, 2020: Check for amended
petition.

      5.     Petitioner’s pending motions (filing nos. 11, 13, 14, 15, 17, 18, 19, 20,
21, 22, 23, and 24) are denied.

      Dated this 14th day of April, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          4
